Citation Nr: 1018927	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (claimed as fallen arches).

2.  Entitlement to service connection for a back disorder, to 
include secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September to December 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In September 2008, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus clearly and 
unmistakably existed prior to service, and clearly and 
unmistakably did not worsen in-service.  .

2.  The Veteran's back disorder is not related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  A back disorder was not incurred or aggravated in-
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in March 2005 and October 2008 correspondence of the 
information and evidence needed to substantiate and complete 
his claims for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided notice of how disability ratings and effective dates 
are determined in October 2008 correspondence.  The claim was 
readjudicated in January 2010.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the prosecution of his claims, and did in fact 
participate.  See Washington v Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of the appeal. 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non- 
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice- 
connected disease.  38 C.F.R. § 3.310(b).

Veterans are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only 
such disorders as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  In 
rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted. The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction. Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57 (2009).

The Veteran asserts that he sustained fallen arches of both 
feet in service and now has chronic pes planus.  He also 
asserts that the pes planus has caused or aggravated a 
chronic back disorder and that service connection is 
warranted for that disorder on a secondary basis.

The service treatment records show that on service enlistment 
examination in September 1975, no foot defects were recorded.  
The Veteran denied any foot problems on enlistment.  In 
November 1975, while in advanced training, the Veteran 
reported bilateral foot pain.  Following a physical 
examination, the diagnosis was third degree flat feet.  A 
podiatry appointment was scheduled for December 8, 1975; 
however, there is no record of this clinical appointment in 
the claims file.    

The Veteran's service personnel records show that his 
discharge from active duty service in December 1975 was not 
due to medical reasons.

VA outpatient treatment reports dated in 2003 show that the 
Veteran was diagnosed as having lumbar spinal stenosis.  The 
Veteran had reported increased back pain due to a work-
related incident at Mercy Hospital in 2002.

Private medical reports dated from 2004 to 2005 show that the 
Veteran received ongoing treatment for back related 
complaints.

At a VA examination in June 2005, the examiner noted that 
bilateral pes planus was diagnosed during service, and that 
the appellant stated that he was discharged from service 
because of pes planus.  Radiographically there appeared to be 
pes planus on weight bearing.  The examining nurse noted, 
however, that the feet were at 150 degrees which were within 
normal limits.  She opined that flat feet generally do not 
cause pain or other problems.  She concluded that it was less 
likely than not that the Veteran's back problems have been 
caused by his feet problems.

In a February 2006 letter, R. P. Bonfiglio, M.D., reported 
that he had been following the Veteran since February 2004 
for chronic bilateral foot and associated back pain.  The 
Veteran had related to him that he was discharged from 
service due to "collapsed arches."  Dr. Bonfiglio opined 
that with a reasonable degree of medical certainty that the 
Veteran's "collapsed arches" that he developed as a result 
of his military service directly led to his current and 
ongoing chronic bilateral foot and back conditions which 
required ongoing treatment and prevented him from working.

Following appellate review in September 2008, the Board 
remanded the case for further development of the record.  In 
particular, the Board requested that the Veteran undergo 
further VA examination that would address whether bilateral 
pes planus had its onset prior to service, and if so, whether 
the disorder was aggravated by service.

Statements were received from the Veteran's sisters and 
friends in November and December 2008 attesting to the 
Veteran's difficulties with his feet.  In particular, the 
Veteran's sisters reported that the Veteran has had 
difficulties with his feet since his discharge from active 
duty service.

In November 2009, the Veteran underwent a VA examination and 
was diagnosed as having bilateral pes planus.  The Veteran 
reported an episode during service where he was running and 
he jumped over a small gulley and landed on his feet.  He 
stated that several days later he was told that he had fallen 
arches.  The Veteran attributed the fallen arches to this 
episode.  Based on a review of the evidence, the examiner 
concluded that the Veteran's pes planus is not directly 
related to an injury in service.  The examiner reported that 
that the type of injury that the Veteran described was a 
minor incident and is not the type of injury that could 
produce the severity of pes planus (3rd degree) that was 
noted on exam during active duty service.  Therefore, the 
examiner felt that there is strong evidence to believe that 
this is a preexisting condition.  The examiner related that 
it is very possible and in this case very likely, that the 
Veteran had flatfoot all of his life and was asymptomatic 
until it manifested itself during service due to the active 
lifestyle that was required.  Thus, the examiner concluded 
that the Veteran's pes planus was congenital and clearly and 
unmistakably preexisted service.  

The examiner did not find that pes planus was permanently 
increased in severity during service.  Indeed, the examiner 
explained that following discharge from service, the Veteran 
had a very active lifestyle and that he worked for 15-20 
years in labor-type jobs without having too much foot 
discomfort.  Instead, the examiner felt that the natural 
history of the pes planus was at work in this case, and that 
the Veteran's symptoms were worsening with the passage of 
time.  The examiner noted that foot x-rays reveal only 
minimal arthritis which was another indication that pes 
planus was not that severe as debilitating arthritis is the 
end result of flat feet.  The examiner also did not feel that 
there was any disease process or trauma that was superimposed 
on the preexisting pes planus during service which could have 
made it worse.  As noted earlier, the examiner felt that the 
natural progression of the flatfeet was at work in this case.  
Lastly, the examiner reported that as the Veteran's pes 
planus is not related to an injury in service and is not 
service-aggravated, the question of a relationship between 
the pes planus and a back disorder is irrelevant.
       
It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 31; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).

Initially, the Board notes that the Veteran's private 
physician, Dr. Bonfiglio, concluded that the Veteran's 
collapsed arches during active duty service directly led to 
his ongoing foot problems.  Dr. Bonfiglio did not provide a 
rationale for his opinion.  Consequently, Dr. Bonfiglio's 
opinion has little, if any, probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  On the 
other hand, the November 2009 VA examiner provided an opinion 
based on a review of  the entire medical history and 
concluded that the Veteran's bilateral pes planus pre-existed 
service and was not aggravated by service.  Given the 
thorough nature of the November 2009 VA opinion the Board 
relies upon the November 2009 VA examiner's clarification and 
evaluation of this claim.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board must rely on an informed medical 
opinion in order to adjudicate a claim); Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (recognizing that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Thus, the Board will proceed 
with an evaluation of the Veteran's claim on the basis of 
aggravation of a preexisting disorder.

As to the first Wagner prong, the November 2009 VA examiner 
reviewed the service treatment records and concluded that the 
Veteran's bilateral pes planus pre-existed his military 
service.  The examiner explained that the severity of the pes 
planus (3rd degree) that was noted on examination during 
active duty could not have been produced by the type of 
jumping injury reported by the Veteran.  The examiner felt 
that most likely the Veteran had asymptomatic pes planus his 
entire life and happened to become symptomatic during service 
as result of an active lifestyle.  

In reviewing the above evidence in light of the provisions of 
38 C.F.R. § 4.57, the Board finds that such competent medical 
evidence rises to the level of clear and unmistakable 
evidence to show that the Veteran's bilateral pes planus 
existed prior to his military service, and that was a 
congenital defect.  This is based on a thorough review of the 
Veteran's service treatment reports and the November 2009 VA 
examiner's opinion that that the disorder pre-existed 
service.  The presumption of soundness is rebutted.  Indeed, 
a review of the service treatment records reveals none of the 
cardinal signs of an acquired right foot disorder in that 
there is no evidence of an inward rotation of the superior 
portion of the os calcis, medial deviation of the insertion 
of the Achilles tendon, or medial tilting of the upper border 
of the astragalus.  See 38 C.F.R. § 4.57.  Thus the first 
prong of Wagner has been satisfied, and the disorder is found 
to have existed prior to enlistment.

The November 2009 VA examination report addresses the second 
prong of Wagner.  The examiner's medical opinion was that pes 
planus was not aggravated or made permanently worse by 
service.  The examiner explained that the Veteran led a very 
active lifestyle for many years following discharge from 
service without having too much foot discomfort.  In fact, 
the examiner felt that the Veteran's pes planus was following 
the natural progression of the disorder.  Moreover, x-ray 
reports revealed that pes planus was manifested by only 
minimal arthritis which the examiner explained was not 
indicative of severe pes planus.  This is competent, clear 
and unmistakable evidence that the Veteran's bilateral pes 
planus was not aggravated during his short three and a half 
month tour of active duty service.  Accordingly, pre-existing 
bilateral pes planus was not aggravated by his active 
military service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 
3.304(b), 3.306.  Therefore, entitlement to service 
connection for pes planus is denied.   

The Veteran's back disorder has been associated with his pes 
planus disability.  As service connection for bilateral pes 
planus is denied, the claim for secondary service connection 
for a back disorder must also be denied.   38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310.

Finally, there is no competent evidence of a back disorder 
in-service or of a nexus between the post service diagnosis 
of lumbar spinal stenosis and service.  The first 
documentation of back related complaints are in 2003, which 
is more than 28 years after discharge from service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the 
earliest, several decades elapsed between the Veteran's 
discharge from active service and the first pertinent medical 
diagnosis.  Hence, service connection for a back disorder is 
not warranted.

The Board considered the statements submitted by the 
Veteran's sisters and friends; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the etiology of the disorder, i.e., 
is there a medical relationship between current disability 
and service?  This is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran's sisters and friends are not 
shown to be other than laypersons without medical training 
and expertise, none is competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, none of the lay assertions in this 
regard have any probative value.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a back disorder is 
denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


